The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of having unlawful possession of whisky, and his punishment fixed by the jury at a fine *Page 70 
of $50, and confinement in the county jail for a period of thirty days.
The state obtained a search warrant to search the buildings and premises located on lots 7 and 8 in block 13, in the South part of Healdton, Carter county, while the evidence showed that the state searched lots 7 and 8 in block 8 in the city of Healdton, and that the liquor seized was obtained by searching the latter premises.
The defendant objected to the introduction of the evidence so obtained, for the reason that the search and seizure was illegal as being without authority of law. Evidence obtained in the search of premises other than those described in the search warrant is inadmissible. Napier v. State, 47 Okla. 216,287 P. 791.
The only evidence offered against the defendant being obtained by such illegal search, the cause is reversed.